El Juez Asociado Se. "Wolf,
emitió la opinión del tribunal.
El único objeto de este pleito qne fné entablado por María del Rivero Hernández y Benito del Rivero Hernández era el qne se decretara la nulidad y cancelación de nn expediente o título de dominio tramitado por los demandados Mariano y Gregorio Hernández. Los demandantes alegaron qne eran los únicos y universales herederos de su madre, alegando ade-más qne sn referida madre era la heredera de la abuela y bisabuela de los demandantes. No existe controversia alguna con respecto a la identidad de la finca. La corte inferior dictó sentencia a favor de los demandantes.
Los demandados y apelantes admitieron en sus alega-ciones, así como en el acto del juicio, qne a no haber sido por cierta eventualidad los demandantes hubieran tenido derecho a ser dueños por herencia y poseer las cuarenta y cinco cuer-das de las doscientas con respecto a las cuales tramitaron los demandados un título de dominio, pero alegaron que la persona de quien los demandantes hubieran derivado su título, o sea Saturnina Hernández, madre de los demandantes, en unión de su esposo Justo del Rivero Larregui, vendieron dichas cua-renta y cinco cuerdas a Don Ramón Hernández con el fin de que este último pagara varias deudas que tenía Justo del Rivero Larregui.
Ramón Hernández era el padre de los demandados y abuelo de los demandantes. Los demandados alegaron que se había perdido el documento o escritura por virtud del cual se verificó este traspaso y presentaron testigos en el juicio para probar su contenido. Estos testigos declararon qne se había verificado un traspaso en la fecha de la celebración de cierto bautismo y no en el mismo bautismo, pero los demandantes presentaron un documento escrito que fué otorgado hacia la fecha de dicho bautismo, con el cual trataron de negar y pro-bar que era errónea la teoría sustentada por los demandados acerca del caso.
*1044Este documento lleva fecha de octubre Io. de 1885, y hace referencia a tres de las personas que se supone que tomaron parte en el traspaso que se hizo a Ramón Hernández, y aunque dicho documento es algo confuso y menciona ciertas deudas, de Justo del Rivero Hernández que habían de ser satisfechas, no podía considerarse de modo alguno como si fuera una escritura de compraventa, por no haber sido firmado por Saturnina Hernández, no mencionándose tampoco en el mismo la finca que a ella pertenecía, o sean las cuarenta y cinco cuerdas que obtuvo de su madre y abuela. Hubo un conflicto en la prueba y la corte dictó sentencia a favor de los deman-dantes, sin que exista razón alguna por la que pudiéramos revocar esa conclusión.
Además, los demandantes son a la vez nietos de Ramón Hernández y la finca en cuestión pertenecería a su sucesión, de la que forman parte conjuntamente los demandantes con los demandados y otros. Convenimos con la corte inferior en su razonamiento que aquí expresamos de modo más breve y también estamos de acuerdo con dicha corte al expresar que debe ser cancelado el título de dominio por los defectos que contiene, teniendo los demandantes como tales dueños derecho a establecer la acción de nulidad. La corte también declaró probado que en el término de tres meses los mismos deman-dados habían presentado dos solicitudes para establecer un título de dominio, en las cuales el origin del título era com-pletamente distinto, sin que de modo alguno se tratara de expresar en la segunda • solicitud en qué consistía esta dis-crepancia.
La segunda solicitud fué la que se concedió y la corte de-claró que el título de dominio era nulo, debido principalmente a la falsedad de algunas de las alegaciones, y también por no haber sido citados los anteriores dueños o causahabientes. Entre estos causahabientes se encontraban los demandantes así como también los herederos de Carmen Hernández, her-mana de los demandados. Otro motivo de nulidad consistió *1045en haber dejado los demandados de publicar los edictos en debida forma.
A pesar de esta discrepancia en las dos solicitudes y de la diferencia qne existía en la declaración qne los demandados prestaron en el juicio, a la cnal hace referencia la corte, sin embargo, es probable qne se baya considerado qne los deman-dados obraban de bnena fe, si bien no estaban completamente seguros de sns alegaciones; pero en vista de todas las cir-ennstancias de este caso, la corte-qne oyó a los testigos hu-biera podido cancelar el título en favor de los verdaderos due-ños, por el sólo fundamento de las alegaciones falsas con-tenidas en la solicitud.
Sin embargo, la omisión de no hacerse la citación perso-nalmente fué otro error importante. Los apelantes trataron de justificar su falta de no haber citado personalmente a su sobrino y sobrina, o sea a los demandantes en este pleito, ale-gando que eran menores en esa fecha, que no tenían tutor o curador alguno y, además, porque el Fiscal tuvo intervención en los procedimientos.
El hecho de que ciertas personas con derecho a establecer reclamaciones sobre la propiedad'sean menores, no justifica la falta de que se haga la citación, personalmente o se tome alguna otra medida con el fin de que dichos menores compa-rezcan ante la corte. Estos menores eran bien conocidos de los demandados y antes de que dichos demandados pudieran seguir con su solicitud era necesario que se hiciera personal-mente el servicio de la citación o se nombrara un tutor. No es necesario que resolvamos cuál era el método adecuado puesto que los demandantes no eligieron ninguno. En una solicitud para establecer un título de dominio en que los anteriores dueños son. conocidos y están dentro de la jurisdicción, es indispensable que se haga la citación personalmente o en otra forma adecuada. La publicación de edictos no es adecuada, ni tampoco suplió aquel defecto la citación y comparecencia del Fiscal. El no fué notificado de que dichos menores exis-*1046tieran. Ni vemos ninguna justificación con respecto a la omi-sión en citar a los herederos de Carmen Hernández.
Probablemente fué cierto que ella había traspasado sus participaciones en la finca a los demandados, pero uno dé los fines de la ley es dar a ella o a sus herederos una oportunidad para negar ese hecho. Creemos que la ley en cuanto a este particular debe observarse estrictamente, pues con la citación de los anteriores dueños aunque los mismos no tengan recla-mación, se da cierta publicidad a los procedimientos, siendo éste uno de los fines que la ley se propone conservar. Resulta claro en el presente caso que por la citación de cualquiera de sus parientes más cercanos como lo eran los hijos de Carmen, la solicitud presentada por los demandados pudo haber lle-gado a conocimiento de los demandantes.
Los apelantes alegan que se han cometido errores porque Carmen Hernández y otros no fueron partes en el pleito. No creemos que ella ni ningún otro miembro de la sucesión fuera parte necesaria. Los demandantes encontraron que el título de dominio era un impedimento para el ejercicio de los de-rechos que ellos deseaban establecer. Las únicas personas que tenían interés en que continuara dicho impedimento, o sea el título de dominio, eran los demandados.
La omisión de hacer una reclamación previa a los deman-dados fué igualmente señalado como error. Con arreglo a nuestro actual código de procedimiento, dudamos si en la mayor parte de las acciones es necesario que se haga recla-mación previa alguna a no ser que así lo exija de modo especí-fico el Código Civil, siendo suficiente reclamación el estable-cimiento de la acción, pero es innecesario que se resuelva ese punto en términos generales. Los demandantes en esta ac-ción no tratan de reivindicar la propiedad. Solicitan de la corte que anule la acción tomada anteriormente y para con-seguir esto no había necesidad de ninguna otra reclamación sino hacer el emplazamiento a los demandados.
Los demandados también alegan que ellos probaron tener un derecho de prescripción en la propiedad por el transcurso *1047de seis años o más. Creemos que considerando estos parien-tes cercanos así como también las. distintas e incompatibles solicitudes presentadas por los demandados, la forma en que poseían y finalmente la manera como obtuvieron el título de dominio, que la corte estuvo justificada en no encontrar por parte de los mismos el elemento de buena fe, sin el cual el título ordinario o adquisitivo de prescripción no puede sur-gir. Además-dudamos si puede alegarse la prescripción or-dinaria contra esta acción, principalmente por no haberse fun-dado en ese motivo la solicitud para el título de dominio.
Los apelantes también alegaron que se cometió error por-que la corte no concedió la petición que los mismos hicieron y que se fundaba en los procedimientos seguidos en otra ac-ción entre las mismas partes y por la misma causa de acción. Sin embargo, la única acción pendiente a que se hace refe-rencia en la contestación es una sobre cancelación de una carta de pago de fecha 5 de septiembre de 1884. No había ninguna otra acción pendiente para la cancelación del título de dominio.
Los apelantes alegan que se ha cometido error o abuso de discreción ál imponerse las costas, puesto que en la de-manda no se hace petición alguna con respecto a las mismas. La corte, sin embargo, tiene discreción sobre la materia, y las costas generalmente siguen a la sentencia. No encontra-mos que se haya cometido error alguno, y la sentencia debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary y del Toro.
El Juez Asociado Sr. Aldrey, no intervino en la resolu-ción de este caso.